NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted March 8, 2007*
                              Decided March 12, 2007

                                      Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

No. 06-3941

LARRY N. WHITE,                                Appeal from the United States District
    Petitioner-Appellant,                      Court for the Southern District of
                                               Indiana, Terre Haute Division
      v.
                                               No. 2:06-CV-90-RLY-WGH
RICK V. VEACH,
     Respondent-Appellee.                      Richard L. Young,
                                               Judge.

                                    ORDER

      Larry White was convicted of participating in a conspiracy to distribute
cocaine that began in 1980 and ended in September 1988. Because the offense
ended after the Sentencing Reform Act became effective on November 1, 1987, he
was sentenced pursuant to that act, which abolished parole. In a habeas corpus


      *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-3941                                                                    Page 2

petition filed under 28 U.S.C. § 2241, White argues that he is nonetheless entitled
to parole. The district court denied relief, and White appeals. We affirm.

       White first maintains that the Sentencing Reform Act is inapplicable to him
since the conspiracy he joined began before that act became effective. This
argument is without merit. White’s conspiracy ended in 1988, well after the
effective date of the Sentencing Reform Act, and we have repeatedly held that a
conspiracy that straddles the effective date of this Act is subject to it. See United
States v. Osborne, 931 F.2d 1139, 1144 (7th Cir. 1991); United States v. Fazio, 914
F.2d 950, 958-59 (7th Cir. 1990).

       White also seems to contend that he is eligible for parole since, as he
understands it, Congress did not abolish parole for conspiracy offenses until it
amended 21 U.S.C. § 846 on November 18, 1988. See National Narcotics
Leadership Act of 1988, Pub. L. No. 100-690, § 6470. 102 Stat. 4377. This
contention is incorrect. It was the Sentencing Reform Act itself that abolished
parole, not the unrelated amendment to § 846. See Sentencing Reform Act of 1984,
Pub. L. No. 98-473, § 218(a)(5), 98 Stat. 2027; Skowronek v. Brennan, 896 F.2d 264,
266 (7th Cir. 1990), see also Osborne, 931 F.2d at 1145 (applying Sentencing Reform
Act to conspiracy that ended after Act’s effective date but before November 1998
amendment to § 846).

                                                                        AFFIRMED.